Citation Nr: 1229061	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicides exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In January 2010, the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.  Following the hearing, he waived RO review of additional evidence (ship logs) submitted at the hearing. 

In April 2011, the Board remanded the claim for additional development.  For the reasons explained below, the Board finds that there was substantially compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have service or other duty or visitation on the landmass of the Republic of Vietnam. 

2.  Prostate cancer was not shown in service; a diagnosis of prostate cancer is not currently shown.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

As to presumptive service connection, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Court confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

As such, a veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, Court held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  

Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

Also relevant, the Court has held that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran contends that he has had prostate cancer that is related to exposure to herbicides in Vietnam.  Specifically, he states that he was on board a Navy ship, the USS Coucal, while it was moored in Da Nang harbor and that he went ashore in the course of his duties.  He also testified that he received dental care on board a vessel called an APL (APL-5).  At various points in the record, he referred to himself as a Navy diver.  

The Veteran's DD-214 for his second enlistment from March 1963 to March 1967 noted his last overseas duty assignment was onboard the USS Coucal (ASR-8).  His specialty number was BM-0000 (Boatswain's Mate) with the related civilian occupation being "water trans."  Foreign and sea service was comprised of three years and six months.  He was awarded the VSM, and his completed education and training bore two listings: MRPO3&2 and BM3&2.  The DD Form 214 does not indicate that he served in the Republic of Vietnam.  This evidence supports that he was on the USS Coucal but does not support that he served on the landmass of Vietnam.

In addition, NPRC determined that the Veteran was onboard the USS Coucal while that ship was in the territorial waters of the Republic of Vietnam from June 20, 1966 to July 31, 1966.  He submitted multiple pages from the ship's log that documented the USS Coucal's movement to and being moored in Da Nang Harbor in the summer of 1966.  He was not mentioned by name, nor was there any reference to the Captain going ashore, though a vast majority of the brief entries focused entirely on the location and movement of the ship itself.  

As above, this evidence shows that he served on the USS Coucal do not show that he served on the landmass of Vietnam.  In fact, it weighs against the claim as service in a deep water vessel moored in Da Nang Harbor is not enough to trigger the presumption of exposure to herbicides.  

Although the Veteran did not assert that the USS Coucal served on the inland waterways of Vietnam, the so-called "brown water," the Board reviewed the January 2010 VA-issued Compensation and Pension Bulletin that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The USS Coucal, is not among those listed.  Therefore, the evidence shows that his ship was not in the brown waters and does not support that he is entitled to the presumption on that basis.

Essentially, the Veteran reported that his duties included being part of the crew that took the Captain ashore for meetings in the headquarters at Da Nang.  As part of that boat crew, he reported having the occasion to walk around while waiting for the Captain to return.  He also referred very broadly to his duties as a diver.  

The evidence shows that in early 1964, the Veteran underwent a Report of Physical Examination for the purpose of attending diving school.  He was found to be fit for the training.  In March 1964, he was transferred from the USS Coucal to Pearl Harbor in Hawaii.  Barely two weeks later, he was transferred again back to the USS Coucal.  Personnel record show that he had been disenrolled from diving school for failure to maintain minimum scholastic standards.  

The Board understands the personnel records to mean that he did not complete diving training.  The Board cannot reconcile the discrepancy between the entry indicating that the Veteran failed diving training and his many references to himself as a Navy diver.  The Board finds that this inconsistency in the record lowers his credibility with regard to his service duties or activities, including his assertions of going ashore in Vietnam.    

The Veteran also testified to receiving dental treatment on an APL, which is a Labor Transport or Barrack Ship (non self-propelled).  The ship logs noted that the USS Coucal departed Japan in mid-1966 towing the APL-5 on route to Triton Island.  Triton Island is part of the Paracel Islands and is located 247 km northwest from the central Vietnam coast at Da Nang - the closest mainland Asian landfall to the Paracels.  

The entry for late April 1966 noted that the U.S. Army tugboat Michael came along side the USS Coucal while it maneuvered within the vicinity of Triton Island to take APL-5 in tow.  Indeed, the Veteran's service treatment records include a summer 1966 dental treatment entry completed by the dental clinician to indicate the dental facility as being "APL-5."  

However, as the last known location of the APL-5 in the record was in the vicinity of Triton Island, this would have placed the Veteran even more miles away from the landmass of the Republic of Vietnam.  Therefore, this dental treatment entry and his testimony regarding it do not support his assertion that he was present in the Republic of Vietnam.  Based on the evidence outlined above, the Board finds that the Veteran is not entitled to presumptive service connection for prostate cancer due to herbicide exposure.    

The Board has also considered whether the Veteran is entitled to service connection for prostate cancer as directly related to service.  Service treatment records do not contain any complaint or report of symptoms related to prostate cancer or of the prostate itself.  Therefore, prostate cancer was not noted in service.  

The Veteran submitted post-service private treatment records noting the assessment and treatment for prostate cancer in April 2002, when he underwent a radical prostatectomy.  The treatment records dated after April 2002 consisted entirely of laboratory results and the private clinician's notations.  The last laboratory report was dated in January 2008.  He has not alleged continuity of symptomatology from service with respect to prostate cancer.  Further, the evidence does not show a medical nexus between the Veteran's prostate cancer in 2002 and active duty service in the 1960s.  Therefore, service connection is not warranted on a direct basis.

Also of significance, the Veteran submitted his claim in February 2008; however, there are no treatment reports dated within the claims period at all, and none that mention prostate cancer as a current assessment or designate any residual symptoms.  He has not reported that he has had prostate cancer within the claims period nor has he identified any residual symptoms.  

The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the overall record fails to support a diagnosis of prostate cancer at any time in the claim period.  
 
The Board has considered the Veteran's statements; however, in order for service connection to be established, he must have a current disability.  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Therefore, in the absence of evidence of a current disability, the evidence is against service connection for prostate cancer.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in the same March 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and personnel records.  The Veteran has not reported VA treatment and has submitted private treatment records.  In a May 2008 statement, he reported that the private records already submitted were all that there were, as he had gone to no other physician for treatment.  

The April 2011 remand order requested the Veteran's complete personnel records.  He had noted that his Social Security number was incorrect on one DD Form 214; therefore, the Board requested that his complete records be requested under all social security numbers of record.  This request was made and the AMC noted on the March 2012 memorandum for the record that NPRC stored personnel records by service number, not be social security number.   NPRC had responded that all personnel records had already been sent to VA, and so, there were no other records for this Veteran's service number.  

Therefore, the Board's finds that the April 2011 remand instructions have been substantially complied with in that the March 2012 memorandum indicated there were no other personnel records for the Veteran.  As substantial rather than strict or absolute compliance is all that is required under Stegall, another remand is unnecessary.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("[i]t is substantial compliance, not absolute compliance, that is required" under Stegall); D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall). 

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's prostate cancer claim.  However, the standards of McLendon are not met in this case.  

First, as noted above, the evidence does not show a current disability.  Rather, it appears that the Veteran's prostate cancer was cured.  Even if prostate cancer was currently shown, service treatment records do not reflect treatment for a prostate injury or condition in service and the Veteran has never alleged in-service treatment.  Moreover, the evidence does not support a finding that prostate cancer is entitled to presumptive service connection as he did not serve on the landmass of Vietnam.  Therefore, the second element of McLendon is not met.

Next, the evidence does not satisfy the third element of McLendon in that it does not show an association with service either by continuity, as the Veteran never asserted that he had prostate cancer or symptoms related thereto since service and the medical evidence showed a diagnosis in 2002 some 35 years after discharge, or by medical nexus, as no treating health care provider has established such a relationship.  Further, the medical evidence of record is sufficient to make a decision on the claim. Thus, remand for a VA examination is not warranted.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

While the Veteran testified broadly to lists being maintained onboard ship to document who went ashore and returned, the Board has already found his reports of going ashore to be not credible.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for prostate cancer, claimed as secondary to herbicide exposure, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


